DETAILED ACTION
Response to Amendment
This Action is in response to communications filed on 12/10/2021.
Claims 1-2, 4, 7-10, 12-13, 15, and 17-18 have been amended.
Claims 3, 5-6, 11, 14, 16 and 19-20 have been cancelled. Claims 21-26 are new.
Claims 1-2, 4, 7-10, 12-13, 15, and 17-18 and 21-26 are presented for examination.
Claims 1-2, 4, 7-10, 12-13, 15, and 17-18 and 21-26 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to abstract/ specification was received on 12/10/2021. These amendments are acceptable, and as a result, the respective specification objections made in the non-final Office Action have been withdrawn.

Response to arguments regarding Claim Objections
In the non-final office Action mailed on 09/10/2021, claims 1, 3, 6, 14, 16-17 and 20 were objected to because of minor informalities. In the response filed on 12/10/2021, the claims are either cancelled, or amended to obviate the objections. These amendments are acceptable, and as a result, the respective claim objection made in the non-final Office Action have been withdrawn.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to rejections of claim 10 (see page 11 of REMARKS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to 35 U.S.C. §103 Rejections of claims 1 and 17 (see page 11 of REMARKS, filed 12/10/2021) have been fully considered, but they are non-persuasive. Applicant submits that “as discussed during the interview, the amendments to independent claims 1, 10, and 17 overcome the cited references” (see page 11 of REMARKS). However, claims 1 and 17, as amended on 12/10/2021, do not contain all the limitations submitted in either version 1 or version 2 of the proposed amendment during the interview on 12/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1).

Regarding claim 1, Bastide discloses a method for ranking messages of conversation graphs in a messaging platform (see [0005]; system of controlling cascade of information transmitted and received via one or more online data sharing platforms; also see [0041] in view of Fig.4; also see [0016]), the method comprising: 
classifying messages of a conversation graph into a plurality of sections using a plurality of first signals, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined as higher quality than messages of the second section (see [0020]-[0022]; the message or content, and corresponding stream, are analyzed… identify or determine parent-child relationship on the messages; also see [0023]; analyzing may include analyzing the message, its author, content, and readers, analyzing actions on the message… checking the tone of comments on the message. For instance, the thread or conversation graph of the conversation or message stream involving the message may be analyzed to determine the general sentiment about the quality of the post (message/content); see [0017]; present disclosure allows for focusing on high quality data and reducing the sharing of rumors; also see [0013]; controlling of the spread of non-factual or harmful information in order to prevent false or harmful rumor cascades; also see [0025]; determining that the content of the message cannot be verified as being credible, for instance, the message content has confidence value below a threshold value that indicates whether the message is likely to be non-factual; also see [0015]; action taken may include forcing a fact check to be performed on the message, removing the posted or replied to message, only allowing a conditional resharing of the message; examiner articulates that message content with confidence value above a threshold (i.e. high quality data) corresponds to a first section having messages from the conversation graph determined as higher quality; examiner also articulates that message content with confidence value below a threshold value that indicates likely non-factual messages corresponds to messages of the second section; examiner also articulates that message sentiment and/or message content’s credibility corresponds to a plurality of first signals); and
determining, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals (see [0023]; the thread or conversation graph of the conversation or message stream involving the message may be analyzed to determine the general sentiment about the quality of the post (message/content); also see [0022]; analysis at 104 may also include analyzing by one or more of natural language processing technique, extracting keywords from text of the message and corresponding stream, text analysis technique that develops a regression model associated with the message and corresponding stream… to determine the subject or topic of the message or post, opinion and sentiment about the message or post, and the tone of the comments related to the message or post; examiner articulates that subject or topic, opinion, sentiment and the tone of the comments related to the message or post corresponds to second signals).
Bastide does not explicitly disclose computing an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes; ranking the messages of the first section based on the engagement values that correspond to the messages of the first section; and transmitting, over a network, at least a portion of the messages of the first section to be rendered on a client application of a user device according to the ranking.
Srivastava discloses determining, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation using a plurality of second signals (see [0020]; a promoter can choose to promote one or more messages (or a portion of one or more messages) in the messaging platform 100; also see [0021]; the promoted content can be a promoted message; also see [0016]; the message includes text, graphics, video, or other content, links to such content, or can be in reply to another message; also see Fig.3:330; also see [0022] and [0039]-[0040]; prediction model can be based on counting historical features, such as a number of times that the promotion was clicked or a number of times that the promotion has been dismissed; the promotion module 120 generates a prediction model score for the promotion, based on a model predicting a user's engagement with or interest in the promotion. The promotion module 120 preferably uses a score based on a probability of engagement with the promotion, such as a predicted click-through rate (pCTR)… the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models; examiner articulates that historical engagement features (e.g. clicking on dismissing previous promotions), user's engagement and/or reply to another message corresponds to a plurality of second signals examiner);
computing an engagement value for each of the subset of the messages of the conversation using the plurality of predictive outcomes (see Fig.3:330; also see [0039]-[0040]; the promotion module 120 generates a prediction model score for the promotion, based on a model predicting a user's engagement with or interest in the promotion. The promotion module 120 preferably uses a score based on a probability of engagement with the promotion, such as a predicted click-through rate (pCTR)… the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models);
ranking the messages of the first section based on the engagement values that correspond to the messages of the first section (Fig.3:340; also see [0041]; the promotion module 120 ranks the (filtered) promotions, at least in part using the above prediction model scores); and 
transmitting, over a network (see Fig.6:102), at least a portion of the messages of the first section to be rendered on a client application of a user device (see Fig.6:606a; also see [0059]; application on content user client 606a) according to the ranking (see [0041]; The promotion module 120 preferably uses an auction model to select the set of promotions to provide back to the frontend module 110; also see [0052]-[0053] in view of Fig.6; content server 604 receives requests for content from various content user clients 606 and transmits the content to the requesting clients 606; content user client 606 provides users with an interface to receive and interact with content). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide to compute an 
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

Regarding claim 2, Bastide (modified by Srivastava) discloses the method of claim 1, including classifying messages into a plurality of sections, the plurality of sections including a first section and a second section, as set forth above (in Bastide: see [0020]-[0022] and [0025]; in Srivastava: see [0038] and [0036]). In addition, Srivastava already discloses the functionality of ranking the messages of the first section based on the engagement values that correspond to the messages of the first section (Fig.3:340; also see [0041]; the promotion module 120 ranks the (filtered) promotions, at least in part using the above prediction model scores).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of sections teachings of Bastide with ranking technique disclosed by Srivastava to separately rank the messages of the second section based on the engagement values that correspond to the messages of the second section.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

Regarding claim 7, Bastide (modified by Srivastava) discloses the method of claim 1, as set forth above. In addition, Srivastava, further discloses wherein the plurality of predictive outcomes include a reciprocal engagement probability (see [0024]; promotion module 120 generates a prediction model score, based, for example, on a model of a user's engagement with the promotion; examiner articulates prediction model score that predicts that a user engages with (i.e. responds to) the promotion corresponds to reciprocal engagement probability), a positive engagement probability (see [0042]; a positive metric reflecting a probability of a positive engagement corresponds to positive engagement probability), and a negative engagement probability (see [0042]; a negative metric reflecting a probability of a negative engagement corresponds to negative engagement probability). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide so that the plurality of predictive outcomes include a reciprocal engagement probability, a positive engagement probability, and a negative engagement probability.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

As for Claim(s) 17, the claims list all the same elements of claims 1, but in a non-transitory computer-readable medium storing executable instructions executed by at least one processor (see Bastide [0043]-[0049]; also see Srivastava [0086]) form to carry out the steps of the claim, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.

Claim(s) 4, 8, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) in view of Cohen et al. (hereinafter, Cohen, US 9143468 B1).

Regarding claim 4, Bastide (modified by Srivastava) discloses the method of claim 1, including classifying messages of the conversation graph, as set forth above (in Bastide: see [0020]-[0022] and [0025]; in Srivastava: see [0038] and [0036]). In addition, Bastide, further suggests classifying includes: determining, by classification model, whether a respective message has a content quality corresponding to the first section or the second section (see [0020]-[0023]; analyzing may include checking the tone of comments on the message. For instance, the thread or conversation graph of the conversation or message stream involving the message may be analyzed to determine the general sentiment about the quality of the post (message/content); see [0017]; present disclosure allows for focusing on high quality data and reducing the sharing of rumors; also see [0013]; controlling of the spread of non-factual or harmful information in order to prevent false or harmful rumor cascades; also see [0025]; determining that the content of the message cannot be verified as being credible, for instance, the message content has confidence value below a threshold value that indicates whether the message is likely to be non-factual; examiner articulates that message content with confidence value determined above a threshold (i.e. high quality data) corresponds to determining a message that has a content quality corresponding to the first section and that message content with confidence value determined below a threshold corresponds to determining a message that has a content quality corresponding to the second section).
Bastide (modified by Srivastava) does not explicitly disclose assigning, in response to the content quality corresponding to the first section, messages of a branch of the conversation graph that includes the respective message, to the first section.
Cohen discloses assigning, in response to the content quality corresponding to the first section, messages of a branch of the conversation graph that includes the respective message, to the first section (see Col.13: lines 50-57; users can rate a particular user based on various factors such as quality of messages, popularity, etc. Messages from the particular user can then be marked as relevant based on the user's rating exceeding a predefined threshold rating; also see Col.15: lines 28-34; a plurality of parent messages of messages marked as relevant is then identified; examiner articulates that marking messages 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with Bastide and Srivastava to assign, in response to the content quality corresponding to the first section, messages of a branch of the conversation graph that includes the respective message, to the first section.
One of ordinary skill in the art would have been motivated so that a portion of a relevant conversation in a conversation graph may be returned in response to a request for relevant messages (Cohen: Col.12, lines 56-65).

Regarding claim 8, Bastide (modified by Srivastava) discloses the method of claim 1, as set forth above. Bastide (modified by Srivastava) does not explicitly disclose generating, the conversation graph based on a reply structure of messages posted to the messaging platform.
Cohen discloses generating, the conversation graph based on a reply structure of messages posted to the messaging platform (see Fig.4:499; also see Col.8: lines 21-48; The reply structure may be identified based on metadata associated with each message and/or reply information identified from within the message content… metadata stored in the In Reply to field 210 of table 200 is used to generate a conversation graph; also see Col.2: lines 33-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with Bastide and Srivastava to generate, the conversation graph based on a reply structure of messages posted to the messaging platform.
One of ordinary skill in the art would have been motivated so that a portion of a relevant conversation in a conversation graph may be returned in response to a request for relevant messages (Cohen: Col.12, lines 56-65).

Regarding claim 26, Bastide (modified by Srivastava) discloses the method of claim 17, as set forth above. In addition, Srivastava, further suggests wherein the plurality of second signals include engagement signals representing user engagement data associated with the messages of the conversation (see [0020]; a promoter can choose to promote one or more messages (or a portion of one or more messages) in the messaging platform 100; also see [0021]; the promoted content can be a promoted message; also see [0016]; the message includes text, graphics, video, or other content, links to such content, or can be in reply to another message; also see Fig.3:330; also see [0039]-[0040]; the promotion module 120 generates a prediction model score for the promotion, based on a model predicting a user's engagement with or interest in the promotion. The promotion module 120 preferably uses a score based on a probability of engagement with the promotion, such as a predicted click-through rate (pCTR)… the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide so that the plurality of second signals include engagement signals representing user engagement data associated with the messages of the conversation graph.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (see ¶35-¶36).
Bastide (modified by Srivastava) does not explicitly disclose the user engagement data including engagements of users that are connected to a user of the client application in a connection graph.
Cohen discloses the user engagement data including engagements of users (see Col.13, line 63 – Col.14, line 10; if a message is determined to have greater than two replies, then the message can be marked as relevant based on this relatively higher than expected amount of engagement. In addition, messages may be reposted by other users or identified as being found interesting (e.g., by being "favorited", saved, or otherwise engaged with, etc.). A message which has been reposted and/or identified that are connected to a user of the client application in a connection graph (see Col.6, line 57-67; also see Fig.1:142; also see Fig.3:300 that shows users 306 that are connected to a user 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with Bastide and Srivastava so that the user engagement data including engagements of users that are connected to a user of the client application in a connection graph.
One of ordinary skill in the art would have been motivated so that a portion of a relevant conversation in a conversation graph may be returned in response to a request for relevant messages (Cohen: Col.12, lines 56-65).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) and in view of Herz et al. (hereinafter, Herz, US 20200320410 A1).

NOTE: Herz has an enabling US provisional application (US 62560637), filed on 09/19/2017.

Regarding claim 9, Bastide (modified by Srivastava) discloses the method of claim 1, as set forth above. In addition, Srivastava, further discloses wherein the at least one predictive model (see [0039]-[0040]; the promotion module 120 can support multiple models) includes a reciprocal engagement model (see [0024]; promotion module 120 generates a prediction model score, based, for example, on a model of a user's engagement with the promotion; examiner articulates model of a user's engagement with the promotion that is used to predict that a user engages with (i.e. responds to) the promotion corresponds to reciprocal engagement model), a positive engagement model (see [0042]; the promotion module 120 can generate a rank score… based on historical features, such as a positive metric reflecting a probability of a positive engagement), and a negative engagement model (see [0042]; the promotion module 120 can 
Bastide (modified by Srivastava) does not explicitly disclose at least one of the reciprocal engagement model, the positive engagement model, or the negative engagement model including a neural network. However, Herz discloses at least one of the reciprocal engagement model, the positive engagement model, or the negative engagement model including a neural network (see [0081]; predictive engine to the subset of log-level input data, thereby determining a likelihood of a defined consumer response to any message characterized by the parameter set; artificial neural network, …, a deep learning neural network, a dimensionality reduction, or an ensemble algorithm, providing message parameters in the input set, and outputted a predicted response likelihood).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herz with Bastide and Srivastava to have a method wherein the at least one predictive model includes a reciprocal engagement model, a positive engagement model, and a negative engagement model, at least one of the reciprocal engagement model, the positive engagement model, or the negative engagement model including a neural network.
One of ordinary skill in the art would have been motivated to improve or optimize effectiveness of automatically-generated electronic communications with consumers (Herz: Abstract).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) and in view of Arquette et al. (hereinafter, Arquette, US 20130325755 A1).
Regarding claim 18, Bastide (modified by Srivastava) discloses the non-transitory computer-readable medium of claim 17, as set forth above. In addition, Srivastava further discloses train the at least one predictive model based on a machine learning algorithm inputted with the training data (see Fig.3:330; also see [0039]-[0040]; the promotion module 120 generates a prediction model score for the promotion, based on a model predicting a user's engagement with or interest in the promotion. The the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models; examiner articulates periodically training to optimize the models are inherent in machine learning algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide to train the at least one predictive model based on a machine learning algorithm inputted with the training data.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).
Bastide (modified by Srivastava) does not explicitly disclose obtain training data from a client event log that stores information received from the client application and an injection log that stores information from the messaging platform.
Arquette discloses obtain training data from a client event log (see Fig.2:214 and/ or 216) that stores information received from the client application (see [0089]; the user profile module 214 can monitor and record user responses to messages sent by the social networking system 130) and an injection log (see Fig.2:210) that stores information from the messaging platform (see [0052]; The message log 210 may include information regarding the date and time the messages are provided to the user; also see [0089]; the user profile module 214 and the user modeling module 216 can also use the reactions of users to the messages to train the model 302 in connection with machine learning. As noted above, the user profile module 214 can monitor and record user responses to messages sent by the social networking system 130); and 
train the at least one predictive model based on a machine learning algorithm inputted with the training data (see [0089]; the user profile module 214 and the user modeling module 216 can also use the reactions of users to the messages to train the model 302 in connection with machine learning… Such responses can be included in a user profile and used to tailor or train the model 302; also see [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arquette with Bastide and Srivastava to obtain training data from a client event log that stores information received from the client application and an injection log that stores information the messaging platform; and train the at least one predictive model based on a machine learning algorithm inputted with the training data.
One of ordinary skill in the art would have been motivated to provide more accurate predictions of user responses (Arquette: [0089]).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) and in view of Grieves et al. (hereinafter, Grieves, US 20140267045 A1).

Regarding claim 21, Bastide (modified by Srivastava) discloses the method of claim 1, including computing an engagement value for each of the subset of the messages of the conversation using the plurality of predictive outcomes, as set forth above (in Srivastava, see [0020]-[0021]; also see [0039]-[0040]). Bastide (modified by Srivastava) does not explicitly disclose wherein the engagement value is computed by combining the plurality of predictive outcomes for a respective message.
Grieves discloses wherein the engagement value is computed by combining the plurality of predictive outcomes for a respective message (see [0060]-[0063]; the combined score is computed by summing the individual components weighted according to the assigned weights, respectively… a linear interpolation may be employed to combine probabilities… the combined probability computed by summing probabilities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grieves with Bastide and Srivastava so that 
One of ordinary skill in the art would have been motivated to tune the computation in order to change to the relative contributions of different components of the scores based upon one or more weighting factors (Grieves: [0062]-[0064]).

Regarding claim 22, Bastide (modified by Srivastava) discloses the method of claim 1, including computing an engagement value for each of the subset of the messages of the conversation using the plurality of predictive outcomes, as set forth above (in Srivastava, see [0020]-[0021]; also see [0039]-[0040]). Bastide (modified by Srivastava) does not explicitly disclose wherein the engagement value is computed by applying weights to the plurality of predictive outcomes such that a weight applied to a first predictive outcome is higher than a weight applied to second predictive outcome.
Grieves discloses wherein the engagement value is computed by applying weights to the plurality of predictive outcomes such that a weight applied to a first predictive outcome is higher than a weight applied to second predictive outcome (see [0060]-[0063]; the combined score is computed by summing the individual components weighted according to the assigned weights, respectively… a linear interpolation may be employed to combine probabilities… the combined probability computed by summing probabilities; examiner articulates that it would be obvious that one of the weights is higher because the combined probability is changed based on relative influence/ contributions of different components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Grieves with Bastide and Srivastava so that the engagement value is computed by applying weights to the plurality of predictive outcomes such that a weight applied to a first predictive outcome is higher than a weight applied to second predictive outcome.
.

Claim(s) 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Cohen et al. (hereinafter, Cohen, US 9143468 B1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1).

Regarding claim 10, Bastide discloses a system for ranking messages of conversation graphs in a messaging platform (see [0005]; system of controlling cascade of information transmitted and received via one or more online data sharing platforms; also see [0041] in view of Fig.4; also see [0016]), the system (see [0041]-[0042] in view of computer or processing system of Fig.4) comprising: 
at least one processor (see Fig.4:12); and
a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor cause the at least one processor (see [0045]-[0046], also see [0049]) to:
classify the messages of the conversation graph into a plurality of sections using a plurality to first signals, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined as higher quality than messages of the second section (see [0020]-[0022]; the message or content, and corresponding stream, are analyzed… identify or determine parent-child relationship on the messages; also see [0023]; analyzing may include analyzing the message, its author, content, and readers, analyzing actions on the message… checking the tone of comments on the message. For instance, the thread or conversation graph of the conversation or message stream involving the message may be analyzed to determine the general sentiment about the quality of the post (message/content); see [0017]; present disclosure allows for focusing on high quality data and reducing the sharing of rumors; also see [0013]; controlling of the spread of non-factual or harmful information in order to prevent false or harmful rumor cascades; also see [0025]; determining that the content of the message cannot be verified as being credible, for instance, the message content has confidence value below a threshold value that indicates whether the message is likely to be non-factual; also see [0015]; action taken may include forcing a fact check to be performed on the message, removing the posted or replied to message, only allowing a conditional resharing of the message; examiner articulates that message content with confidence value above a threshold (i.e. high quality data) corresponds to a first section having messages from the conversation graph determined as higher quality; examiner also articulates that message content with confidence value below a threshold value that indicates likely non-factual messages corresponds to messages of the second section; examiner also articulates that message sentiment and/or message content’s credibility corresponds to a plurality of first signals); and
determine, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals (see [0023]; the thread or conversation graph of the conversation or message stream involving the message may be analyzed to determine the general sentiment about the quality of the post (message/content); also see [0022]; analysis at 104 may also include analyzing by one or more of natural language processing technique, extracting keywords from text of the message and corresponding stream, text analysis technique that develops a regression model associated with the message and corresponding stream… to determine the subject or topic of the message or post, opinion and sentiment about the message or post, and the tone of the comments related to the message or post; examiner articulates that subject or topic, opinion, sentiment and the tone of the comments related to the message or post corresponds to second signals).
Although, and as set forth above, Bastide discloses classify the messages of the conversation graph (see [0020]-[0022]), Bastide does not explicitly disclose classify, in response to a request. Bastide does not explicitly disclose generate a conversation graph based on a reply structure of messages posted 
Cohen discloses generate a conversation graph based on a reply structure of messages posted to a messaging platform (see Fig.4:499; also see Col.8: lines 21-48; The reply structure may be identified based on metadata associated with each message and/or reply information identified from within the message content… metadata stored in the In Reply to field 210 of table 200 is used to generate a conversation graph; also see Col.2: lines 33-49); 
receive, over a network, a request to retrieve messages of the conversation graph from a client application executable by a user device (see Fig.1:105; also see Col.8: line 62 – Col.9: line 10; A context message may be any one of the messages in a conversation graph… a context message may include, but are not limited to, a message selected by a user, a message including a specified keyword or topic, a message returned in response to a search request; also see Col.10: lines 15-24; one or more relevant conversations are determined each time a particular user request input is received… relevant conversations determined by conversation module 120 are stored in conversation repository 148 for retrieval when messages from the same relevant conversation are requested by a user; also see Col.2: lines 56-64; Any portion of a relevant conversation may be returned in response to a request for relevant messages; also see Col.15: lines 14-15 in view of Fig.6A:632; the user selects hyperlink 632 in message 622 in order to view relevant messages); 
classify, in response to the request, the messages of the conversation graph into a plurality of sections using a plurality of first signals (see Col.15: lines 20-27; Continuing the example, a plurality of authors of messages marked as relevant are identified … A plurality of unmarked messages authored by the plurality of authors is then identified; also see Col.13: lines 50-57; users can rate a particular user factors such as quality of messages, popularity, etc. Messages from the particular user can then be marked as relevant based on the user's rating exceeding a predefined threshold rating; also see Col.15: lines 28-34; a plurality of parent messages of messages marked as relevant is then identified; examiner articulates that marking messages and their parent messages as relevant based on user's rating and/or quality of messages indicate classify messages of the conversation graph into a plurality of sections; examiner also articulates that user's rating corresponds to first signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with Bastide to generate a conversation graph based on a reply structure of messages posted to a messaging platform; receive, over a network, a request to retrieve messages of the conversation graph from a client application executable by a user device; and to classify, in response to the request, the messages of the conversation graph into a plurality of sections using a plurality of first signals.
One of ordinary skill in the art would have been motivated so that a portion of a relevant conversation in a conversation graph may be returned in response to a request for relevant messages (Cohen: Col.12, lines 56-65).
Bastide (modified by Cohen) does not explicitly disclose compute an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes for a respective message; rank the messages of the first section using the engagement values that correspond to the messages of the first section; and transmit, over the network, at least a portion of the messages of the first section to be rendered on the client application according to the rank.
Srivastava discloses determine, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation using a plurality of second signals (see [0020]; a promoter can choose to promote one or more messages (or a portion of one or more messages) in the messaging platform 100; also see [0021]; the promoted content can be a promoted message; also see [0016]; the message includes text, graphics, video, or other content, links to such content, or can be in reply to another message; also see Fig.3:330; also see [0022] and [0039]-[0040];  a model predicting a user's engagement with or interest in the promotion. The promotion module 120 preferably uses a score based on a probability of engagement with the promotion, such as a predicted click-through rate (pCTR)… the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models; examiner articulates that historical engagement features (e.g. clicking on dismissing previous promotions), user's engagement and/or reply to another message corresponds to a plurality of second signals examiner);
compute an engagement value for each of the subset of the messages of the conversation using the plurality of predictive outcomes for a respective message (see Fig.3:330; also see [0039]-[0040]; the promotion module 120 generates a prediction model score for the promotion, based on a model predicting a user's engagement with or interest in the promotion. The promotion module 120 preferably uses a score based on a probability of engagement with the promotion, such as a predicted click-through rate (pCTR)… the promotion module 120 can use a more sophisticated model, for example, based on machine learning or other advanced classification techniques… the promotion module 120 can support multiple models);
rank the messages of the first section using the engagement values that correspond to the messages of the first section (Fig.3:340; also see [0041]; the promotion module 120 ranks the (filtered) promotions, at least in part using the above prediction model scores); and 
transmit, over the network (see Fig.6:102), at least a portion of the messages of the first section to be rendered on the client application (see Fig.6:606a; also see [0059]; application on content user client 606a) according to the rank (see [0041]; The promotion module 120 preferably uses an auction model to select the set of promotions to provide back to the frontend module 110; also see [0052]-[0053] in view of Fig.6; content server 604 receives requests for content from various content user clients 606 transmits the content to the requesting clients 606; content user client 606 provides users with an interface to receive and interact with content). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide and Cohen to compute an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes for a respective message; rank the messages of the first section using the engagement values that correspond to the messages of the first section; and to transmit at least a portion of the messages of the first section to be rendered on the client application according to the rank.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

Regarding claim 12, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, including a conversation graph based on a reply structure of messages exchanged, as set forth above (in Cohen, see Fig.4:499; also see Col.8: lines 21-48). In addition, Srivastava further discloses wherein the plurality of second signals include data structure-related signals relating to the conversation (see [0075]; positive actions like replying to the content's sender, marking the content as favorite or forwarding the content may be assigned an engagement weight by the positive interaction module 806. Such assignment of different levels of weight to different actions is beneficial in determining the content's resonance because such weight assignments account for the amount of engagement a particular user displays with the content; examiner articulates content’s sender and/or actions of replying to the content's sender correspond to data structure-related signals relating to the conversation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide and Cohen so that the plurality of second signals include data structure-related signals relating to the conversation graph.


Regarding claim 13, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, including rank the messages of the first section using the engagement values that correspond to the messages of the first section (see Srivastava Fig.3:340; also see [0041]), as set forth above. In addition, Bastide further discloses classifying the messages of the conversation graph into a first section and a second section, as set forth above (see Bastide: see [0020]-[0023] and [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of sections teachings of Bastide with ranking technique disclosed by Srivastava to separately rank the messages of the second section using the engagement values that correspond to the messages of the second section.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

Regarding claim 15, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, including a conversation graph based on a reply structure of messages exchanged, as set forth above (in Cohen, see Fig.4:499; also see Col.8: lines 21-48). In addition, Srivastava further discloses wherein the plurality of predictive outcomes include a reciprocal engagement probability, the reciprocal engagement probability including a probability value that a user will post a reply to a respective message (see [0024]; promotion module 120 generates a prediction model score, based, for example, on a model of a user's engagement with the promotion; examiner articulates prediction model score that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srivastava with Bastide and Cohen so that the plurality of predictive outcomes include a reciprocal engagement probability, the reciprocal engagement probability including a probability value that a user will post a reply to a respective message.
One of ordinary skill in the art would have been motivated so that interactions between users in the messaging platform, such as replies and engagement or interaction with a message associated with another account is taken into account in deciding whether or not to display a promotion (Srivastava: [0035]-[0036]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Cohen et al. (hereinafter, Cohen, US 9143468 B1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) in view of Agrawal et al. (hereinafter, Agrawal, US 9117227 B1) in view of Henry (US 20180174579 A1).
Regarding claim 23, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, including messages of the conversation graph, as set forth above (in Cohen, see Fig.4:499; also see Col.8: lines 21-48). Bastide (modified by Cohen and Srivastava) does not disclose select a candidate subset of messages from the messages of the conversation graph in response to a number of messages in the conversation graph being greater than a threshold level, wherein the plurality of predictive outcomes are determined for each message of the candidate subset.
Agrawal teaches select a candidate subset of messages from the messages (see Col.3: lines 8-9; The filtering step filters the set of candidate messages that are considered for selection), wherein the plurality of predictive outcomes are determined for each message of the candidate subset (see Col.3: lines 13-15; The prediction step predicts, among other things, the likelihood of engagement with each of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agrawal with Bastide, Cohen, and Srivastava to select a candidate subset of messages from the messages of the conversation graph, wherein the plurality of predictive outcomes are determined for each message of the candidate subset.
One of ordinary skill in the art would have been motivated in order to reduce the processing burden on the messaging platform for the remaining prediction and ranking steps (see Agrawal: Col.3: lines 10-11).
Although, and as set forth above, Agrawal teaches select a candidate subset of messages from the messages (in Agrawal, see Col.3: lines 8-9), Bastide (modified by Cohen, Srivastava and Agrawal) does not disclose select a candidate subset of messages from the messages of the conversation graph in response to a number of messages in the conversation graph being greater than a threshold level. 
Henry discloses select a candidate subset of nodes of the graph in response to a number of nodes in the graph being greater than a threshold level (see [0064]; A search graph may become large in size… To reduce the size of the search graph, pruning techniques may be used. For example, only a specified number of top scoring paths may be retained or only paths with a score exceeding a specified threshold may be retained; examiner articulates that retaining specified number of top scoring paths/ nodes corresponds to selecting threshold level of candidate paths/ nodes in the graph, which indicate that the number of node in the graph is more than the specified number of top scoring paths/ nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Henry with Bastide, Cohen, Srivastava and Agrawal to select a candidate subset of messages from the messages of the conversation graph in response to a number of messages in the conversation graph being greater than a threshold level.
.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Cohen et al. (hereinafter, Cohen, US 9143468 B1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) in view of Lewin-Eytan et al. (hereinafter, Lewin-Eytan, US 20170329779 A1) in view of Agrawal et al. (hereinafter, Agrawal, US 9117227 B1).
Regarding claim 24, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, as set forth above. Cohen further discloses select a candidate subset of messages from a plurality of sources, the plurality of sources including a second source (see Fig.6B; messages 620-630 are from different sources) having the messages of the conversation graph ranked according to a relevancy algorithm (see Col.2: lines 56-65; various criteria and algorithms are used in order to identify relevant messages in a conversation graph. A subset of the messages in the conversation graph may be marked as relevant … based on one or more context data items (e.g., a context message)... Any portion of a relevant conversation may be returned in response to a request for relevant messages; also see Col.12: lines 3-4; the potential path with the highest path relevance score is then selected and the nodes in the path are all marked; also see Col.10: lines 34-40; A subset of an already calculated relevant conversation may be selected for inclusion in the list… In one or more embodiments, the relevant messages which are chronologically the closest to the context message are selected for inclusion in the list of relevant messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with Bastide and Srivastava to select a candidate subset of messages from a plurality of sources, the plurality of sources including a second source having the messages of the conversation graph ranked according to a relevancy algorithm.

Bastide (modified by Cohen and Srivastava) does not disclose the plurality of sources including a first source having the messages of the conversation graph ranked according to most recently posted and a second source having the messages of the conversation graph ranked according to a relevancy algorithm, the candidate subset including a first subset of messages from the first source and a second subset of messages from the second source, wherein the plurality of predictive outcomes are determined for each message of the candidate subset.
Lewin-Eytan discloses select a candidate subset of messages from a plurality of sources, the plurality of sources including a first source having the messages of the conversation ranked according to most recently posted and a second source having the messages of the conversation ranked according to a relevancy algorithm, the candidate subset including a first subset of messages from the first source and a second subset of messages from the second source (see [0005]; A user can be provided with messages in a time-based presentation as well as messages in a relevance-based presentation. The user can be presented with the most relevant messages from a set of message generated from a search query, even where the most relevant messages are not the most recent ones; also see [0008]; also see [0026]; With the time-ranked result set, result items are identified using the search query's search term(s), the identified result items are ranked based on time and a number of the top ranked (most recent) result items are selected... With the relevance-ranked set of results, … the identified result items are ranked based on relevance to the search query, and then a number of the top-ranked (most relevant) results items are selected for the relevance-ranked result set)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lewin-Eytan with Bastide, Cohen and Srivastava to select a candidate subset of messages from a plurality of sources, the plurality of sources including a first source having the messages of the conversation ranked according to most recently posted 
One of ordinary skill in the art would have been motivated to be able to retrieve two sets of results using the search query, a set ranked based on time and a set ranked based on relevance (Lewin-Eytan: [0026]).
Bastide (modified by Cohen, Srivastava and Lewin-Eytan) does not disclose wherein the plurality of predictive outcomes are determined for each message of the candidate subset.
 Agrawal teaches wherein the plurality of predictive outcomes are determined for each message of the candidate subset (see Col.3: lines 13-15; The prediction step predicts, among other things, the likelihood of engagement with each of the candidate messages by anyone viewing the requested message stream; also see Col.9: lines 45-48; determine a likelihood of engagement between the candidate messages and an account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agrawal with Bastide, Cohen, Srivastava and Lewin-Eytan so that the plurality of predictive outcomes are determined for each message of the candidate subset.
One of ordinary skill in the art would have been motivated in order to reduce the processing burden on the messaging platform (see Agrawal: Col.3: lines 10-11).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (hereafter, Bastide, US 20160366080 A1) in view of Cohen et al. (hereinafter, Cohen, US 9143468 B1) in view of Srivastava et al. (hereinafter, Srivastava, US 20160314498 A1) in view of Gunaratnam (US 20150032826 A1).
Regarding claim 25, Bastide (modified by Cohen and Srivastava) discloses the system of claim 10, including a conversation graph based on a reply structure of messages exchanged, as set forth above 
Gunaratnam discloses predict at least one of the plurality of predictive outcomes for a respective message based on at least one of how many replies are within a branch of the conversation that includes the respective message or how many unique authors are within the branch that includes the respective message (see [0009]-[0010]; recipients are likely to ignore messages or not respond from fatigue that results when receiving too many messages (e.g., especially when a significant number of messages are irrelevant); see [0031]; Using the monitored and collected engagement information, the score logic 130 applies a probability function to the engagement information to determine a response score for each individual that is a possible recipient of the message. The response score indicates a likelihood that each of the caregivers will respond to the message; also see [0022]; the engagement information includes a response history that indicates how many times an individual has responded to previous messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gunaratnam with Bastide, Cohen and Srivastava to predict at least one of the plurality of predictive outcomes for a respective message based on at least one of how many replies are within a branch of the conversation graph that includes the respective message or how many unique authors are within the branch that includes the respective message.
One of ordinary skill in the art would have been motivated in order to control the distribution and routing of electronic messages over a communication network so that messages are routed to recipients that are most likely and/or capable of responding (see Gunaratnam: [0011]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schemers et al. (US 10749832 B1) discloses engagement model including a neural network.
Angelopoulos et al. (US 10832283 B1) teaches obtain training data from a client event log that stores information received from the client application and an injection log that stores information from a timeline manager executing on a messaging platform; and train the predictive models based on a machine learning algorithm inputted with the training data.
Kramer et al. (US 20180219818 A1) teaches quality-based routing of electronic messages
Non-Patent Literature to Alamsyah et al. (“Fast summarization of large-scale social network using graph pruning based on K-core property”, August 2017) teaches reducing a large graph size into the only most important pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/14/22